DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one guide” (claim 6) and the “torque measuring means” (claim 23) must be shown or the feature(s) canceled from the claim(s) and “prong thinner than the body” (claim 17).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the prongs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further regarding claim 19, “to allow applying on at least”, line 2, should be amended to be complete, e.g.,--applying pressure on at least--, similar to claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Prior Art) in view of Awad (7,004,214).

    PNG
    media_image1.png
    566
    608
    media_image1.png
    Greyscale
AAPA, (Applicant’s Admitted Prior Art), e.g., Figs. 1a, 1b meets all of the limitations of claims 1 and 2, a fluid control system comprising a servicing tool set spanner (AAPA page 13, line 1) and at least one valve assembly 1000 comprising an actuator 120, Fig. 1a and a valve 110 operationally engageable therewith; each valve comprising a valve body 111; each actuator comprising an actuator body 122 having an upper base and side walls; Fig. 1a wherein each actuator body is engageable with a valve body Figs. 1a, 1b, and wherein the system is configured to allow engaging the servicing tool set spanner with an actuator 120 (124, page 13, line 1) and subsequently applying torque to an actuator body engaged with a valve body and thereby disengaging the actuator body from the valve body; the at least one valve assembly comprising at least one Normally Closed (NC) valve Figs. 1a, 1b; meeting the narrative/functional language of wherein the NC valve is configured to allow activating an actuator engaged therewith with pressurized fluid and thereby opening the NC valve, and -3-Application No.: UnknownFiling Date:Herewithwherein the actuator comprises a nipple 128, except for the servicing tool set to comprise a ratchet and at least one socket engageable with the actuator body (claims 1 and 2), and wherein the at least one socket is sized and shaped to the at least one ratchet.

    PNG
    media_image2.png
    328
    359
    media_image2.png
    Greyscale
Awad teaches servicing tool set to comprise a ratchet 10’ and at least one socket 48 engageable with the actuator body 32, Fig. 3 (claims 1 and 2), and wherein the at least one socket 48 is sized and shaped to accommodate the nipple 34, Fig. 3, and wherein the servicing tool set is further configured to allow operationally coupling the pressurized fluid to the actuator (claim 1) and wherein the activating the actuator is via the at least one ratchet via the ratchet through 70.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of AAPA with the servicing tool set as taught by Ward to allow serving the valve assembly with pressurized fluid for conducting the fluid.
Regarding claim 3, PA (prior art, AAPA modified by Ward) meets the limitations, i.e., wherein each of the at least one socket 48 comprises a wall having a free end Fig. 7, and an aperture in the wall Figs. 8 and 9 and/or a slot extending in the wall from the free end Fig. 9, wherein the aperture and/or slot are sized and shaped to accommodate a nipple 34, the nipple sized and shaped to allow activating the actuator with the pressurized fluid Fig. 9.
70 to be connected thereto, and pressurized fluid within the tube to pass via the ratchet into the actuator Figs. 6-9; wherein the actuator body has a manual override Fig. 1b AAPA and the socket has sufficient length L to reach an engagement region 32 of the actuator body Fig. 9 Ward.
Regarding claim 6, PA meets the limitations, i.e., wherein the actuator body and/or the socket further comprise at least one guide centrally aligned nipple 34, Fig. 3 to facilitate correct alignment.

Claims 9-11, 13, 14, 16, 17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 2 above, and further in view of Newkirk et al. (8,984,992).

    PNG
    media_image3.png
    379
    508
    media_image3.png
    Greyscale
PA (prior art, AAPA -Applicant’s Admitted Prior Art- in view of Ward) as applied to claims 1 and 2 meets all of the limitations of claims 9 and 25, except for the tool set to comprise a socket having resilient means for firmly engaging the actuator and meets all of the limitations of claims 13 and 26, except for the tool set to comprise a socket having at least one prong capable of firmly engaging the actuator, each prong comprising a body and two ends.
 Newkirk et al. “Newkirk” teaches sockets with work holding structure 20 comprising a resilient means 26 and at least one prong 27 each prong comprising a body and two ends Fig. 3 configured to 122.
Regarding claims 10 and 14, PA (prior art, AAPA modified by Ward and Newkirk) meets the limitations, except for the method of forming the tool, note that the method of forming the device is not germane to the issue of patentability of the device itself.
Regarding claim 11, PA meets the limitations, i.e., wherein resilient means are selected from a resilient material, at least one resilient element and combinations thereof spring member 26, Newkirk.
Regarding claim 16, PA meets the limitations, i.e. wherein the body of at least one of the prongs comprises a bulge 27, Fig. 3 Newkirk. Please note that limitations from specification are not read into the claims.
Regarding claim 17, PA meets the limitations, i.e. wherein at least one end of at least one of the prongs is thinner than the body 34, Fig. 3 Newkirk.

Claims 10 and 14 in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 9 above, and further in view of Tseng (9,943,947).
PA (prior art, AAPA -Applicant’s Admitted Prior Art- in view of Ward and Newkirk) as applied to claim 9 above, meets all the limitations of claims 10 and 14, except for the method of forming the tool, i.e., for the socket to be additive printed. As noted above, the method of forming the tool in an article claim is not germane to the issue of 04:55. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA by 3-D printing of the socket as taught by Tseng to reduce manufacturing costs.

Claims 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Womack et al. (5,123,310).
PA (prior art, AAPA -Applicant’s Admitted Prior Art- in view of Ward) as applied to claim 1 above, meets all the limitations of claim 1, except for the tool set to comprise a socket having at least one prong capable of firmly engaging the actuator, each prong comprising a body and two ends. 

    PNG
    media_image4.png
    322
    261
    media_image4.png
    Greyscale
  Womack et al. “Womack” teaches a socket 10 comprising at least one prong jaw 14 comprising a body and two ends Fig. 2 to engage differently sized workpieces. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with a socket having prongs 31 as taught by Womack et al. to engage actuators of different sizes.
Regarding claim 18, PA (prior art, AAPA modified by Ward and Womack) meets the limitations, i.e., wherein the socket further comprises an aperture 28 at least capable of meeting the narrative/functional language of allowing applying pressure on at least one prong 14, Fig. 1.
e.g., about 40, Fig. 2 Womack between each end and the body, the system configured capable of meeting the narrative/functional language of to allow applying pressure on at least one corner facilitating release of the socket from engagement with the actuator pulling the jaw about 40 to pivot the jaw CCW to increase the effective gripping diameter.
Regarding claim 20, PA meets the limitations, i.e., the modified socket 48 Ward further comprising at least one hole groove 28 as modified by Womack allowing inserting a screw 24 through the socket and onto the at least one prong jaw 14.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Chiu et al. (7,581,471 “Chiu”).

    PNG
    media_image5.png
    469
    352
    media_image5.png
    Greyscale
PA (prior art, AAPA -Applicant’s Admitted Prior Art- in view of Ward) as applied to claim 1 above, meets all the limitations of claim 1, except for the tool set to comprise a torque measuring device. 
 Chiu teaches an adjustable over torque proof socket 100. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the torque proof socket as taught by Chiu to adjust the threshold amount of torque to protect the workpiece for over torqueing.


    PNG
    media_image6.png
    281
    348
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    281
    182
    media_image7.png
    Greyscale
Conclusion
 Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Elmore and Wittmann are cited to show related inventions, i.e., slotted or apertured sockets allowing for attaching a tube for conducting fluids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
			

								/Hadi Shakeri/
April 15, 2021						Primary Examiner, Art Unit 3723